DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 is dependent of itself. The claim is treated as dependent of claim 17.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, and 17-18 of U.S. Patent No. 11,056,039 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite all features of the corresponding instant claims as shown in the table below.
17/334316
11,056,039 B2
1. A signal processing device of an image display apparatus, the signal processing device comprising: 
a grayscale extender configured to: receive an image signal and an on screen display (OSD) signal; 


amplify an upper-limit level of a grayscale of the image signal from a first level to a second level greater than the first level; change luminance interval of the amplified grayscale of the image signal from a first luminance interval to a second luminance interval more detailed than the first luminance interval, 
wherein the grayscale extender does not amplify an upper-limit level of a maximum grayscale of the OSD signal, wherein the second level of the grayscale of the image signal is greater than then upper-limit level of a grayscale of the OSD signal.
1. A signal processing device comprising: 


a reducer configured to receive an image signal and reduce noise of the received image signal; and 
a grayscale extender electrically coupled to the reducer and configured to: 
perform grayscale amplification based on the image signal received by the reducer; perform the grayscale amplification so that an upper-limit level of a grayscale of the image signal is greater than an upper-limit level of a grayscale of an on screen display (OSD) signal; 
amplify an upper-limit level of a maximum grayscale of the image signal from a first level to a second level greater than the first level, and not amplify an upper-limit level of a maximum grayscale of the OSD signal; and change the amplified gray scale of the image signal from a first mode to a second mode having more detailed luminance interval than the first mode.
3-16.
2-15.
17.
17.
19.
18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE HAAN et al (U.S. Pub. 2018/0278985 A1, already of record).
Regarding claim 1, DE HAAN et al teaches a signal processing device of an image display apparatus (Figs. 1, 11-13, and related descriptions), the signal processing device comprising: 
            a grayscale extender (Fig. 1, 1, Figs. 11-13, and related descriptions) configured to: 
                receive an image signal and an on screen display (OSD) signal (Fig. 1, 2-4); 
               amplify an upper-limit level of a grayscale of the image signal from a first level to a second level greater than the first level (paragraph [0154], “Rather, the apparatus may also perform dynamic range adaptation which specifically may provide an adaptation from an input luminance range to an output luminance range. Specifically, the dynamic range adaptation may adapt a received image from a dynamic range corresponding to a first maximum brightness or white level (e.g. given in nits) to a dynamic range corresponding to a second maximum brightness or white level (e.g. given in nits).” Also see Fig. 12, 2000nits of IL vs. 5000 nits of OL); 
               change luminance interval of the amplified grayscale of the image signal from a first luminance interval to a second luminance interval more detailed than the first luminance interval (paragraphs [0169]-[0171], [0174]-[0177], “t should be noted that the difference between LDR and HDR is not just the size of the dynamic range, Rather, the relative distribution of intensities in most scenes is also substantially different for LDR and HDR representations.” “Indeed, HDR images/video typically have a different intensity distribution than the conventional (LDR) images/video.” “However, finding a suitable code allocation function is not only critical but also difficult. Indeed, a challenge when determining code allocation functions is that of how to best map between the input luminance values and the luma codes.”), 
               wherein the grayscale extender does not amplify an upper-limit level of a maximum grayscale of the OSD signal (See Fig. 13 bottom right graph), 
               wherein the second level of the grayscale of the image signal is greater than then upper-limit level of a grayscale of the OSD signal (See Fig. 13, the maximum of OL value on the bottom left graph vs. the maximum of OL value on the bottom right graph).
Regarding claim 2, DE HAAN et al teaches wherein the number of displayable luminance in case of the first luminance interval is greater than the number of displayable luminance in case of the second luminance interval (paragraphs [0175]-[0176], “Accordingly, in order to best support HDR images, a suitable code allocation curve should be used such that a sufficient number of quantization levels is assigned to the most important video data.” HDR displays have the higher number of displayable luminance than LDR displays.
Regarding claim 3, DE HAAN et al teaches wherein the OSD signal is input to the grayscale extender, and wherein the grayscale extender is further configured to perform grayscale amplification on an area except for an OSD area corresponding to the OSD signal (paragraph [0069], “In a simple embodiment, the dynamic range adaptation may be applied to pixels belonging to the original video, while no or a fixed dynamic range adaptation is applied to pixels belonging to an overlay.”).
Regarding claim 14, DE HAAN et al teaches wherein the grayscale extender is further configured to perform grayscale extension on an area with a first luminance or a luminance higher than the first luminance within the image signal (paragraph [0158], “Thus, the adapter 71 receives pixel values that are referenced to a given input dynamic range (e.g. an LDR range of, say, 100 nits) and to generate new pixel values that are referenced to a different output dynamic range (e.g. an LDR range of, say, 1000 nits).”).
Claims 17-19 recite an image display apparatus comprising: a display; and a signal processing device to output an image signal to the display, wherein the signal processing device as in claims 1-3.  DE HAAN et al teaches an image display apparatus comprising: a display; and a signal processing device to output an image signal to the display, wherein the signal processing device as in claims 1-3 (Fig. 1, display 6, and also see rejections of the claims 1-3 above.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DE HAAN et al, as applied to claim 1 above, and in view of Miller et al (U.S. Pub. 2014/0363093 A1, already of record).
Regarding claim 13, DE HAAN et al remains as applied to claim 1 above. However, DE HAAN et a does not teach wherein the grayscale extender comprises: a first decontourer for performing first-stage decontouring; a second decontourer for performing second-stage decontouring; and a ditherer for performing dithering.
Miller et al, in the same field of endeavor, teaches wherein the grayscale extender comprises: a first decontourer for performing first-stage decontouring; a second decontourer for performing second-stage decontouring; and a ditherer for performing dithering (paragraphs [0157]-[0158], “If it is determined that a decontour algorithm should be performed, then the conversion unit (516) may perform one or more decontour algorithms (Decontour Algo). Performing the one or more decontour algorithms may include receiving image data of input local neighborhood pixels and inputting the image data of the local neighborhood pixels to the decontour algorithms.”  “If it is determined that a dithering algorithm should be performed, then the conversion unit (516) may perform one or more dithering algorithms ( Dithering Algo).”). The combination of DE HAAN et al, and Miller et al, i.e., adding the decontour algorithms/units and dithering algorithms/units as in Miller et al into the image processing device of DE HAAN et al, would result the claimed subject matter. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the devices as shown in DE HAAN et al, and Miller et al, wherein the grayscale extender comprises: a first decontourer for performing first-stage decontouring; a second decontourer for performing second-stage decontouring; and a ditherer for performing dithering.
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and other rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 has similar scope as claim 1 of the patented parent case. No prior art rejection is applied to it. Claims 5-12 and 15-16 are dependent claims of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613